Case 8:21-cv-00260-VMC-SPF Document 1 Filed 02/03/21 Page 1 of 4 PageID 1
 Case 8:21-cv-00260-VMC-SPF Document 1 Filed 02/03/21 Page 2 of 4 PageID 2




        4.      The sole member of WSE Management, LLC and WSE Investment, LLC is, and

was at the time of the filing of the Complaint, Wal-Mart Stores East, LLC, an Arkansas Limited

Liability Company.

        5.      The sole member of Wal-Mart Stores East, LLC is, and was at the time of filing the

Complaint, Wal-Mart Stores, Inc.

        6.      Wal-Mart Stores Inc., is, and was at the time of the filing of the Complaint, an

incorporated entity under the laws of the State of Delaware.

        7.      The principal place of business for all of the above mentioned entities (Wal- Mart

Stores East, LP; WSE Management, LLC; WSE Investment, LLC; Wal-Mart Stores, LLC; and

Wal-Mart Stores, Inc.) is, and was at the time of the filing of the Complaint, Bentonville, Arkansas.

        8.      Hence, Wal-Mart Stores East, LP, is a citizen of both Delaware and Arkansas, and

is not a citizen of Florida.

        9.      Plaintiff alleges in his Complaint that he is a resident of Florida.

        10.     Therefore, as the Plaintiff is a resident of Florida, and Wal-Mart Stores East, LP, is

a citizen of Arkansas and Delaware, complete diversity exists under 28 U.S.C. §1332.

                   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

        11.     The Plaintiff seeks money damages for alleged personal injuries that exceed

$75,000.00. Wal-Mart specifically denies the Plaintiff’s entitlement to said damages.

        12.     Pursuant to 28 U.S.C. § 1446(b), a defendant may remove a case from a State court

within thirty days following receipt of “an amended pleading, motion, order or other paper”

rendering the action removable.
 Case 8:21-cv-00260-VMC-SPF Document 1 Filed 02/03/21 Page 3 of 4 PageID 3




       13.     A removing defendant bears the burden of proving that federal jurisdiction exists

by presenting documents that “contain an unambiguous statement that clearly establishes federal

jurisdiction.” Lowery v. Alabama Power, 483 F.3d 1184, 1218 (11th Cir. 2007).

       14.     The Plaintiff’s admission through his Response to Defendant’s Request for

Admissions is a clear and unambiguous statement that establishes that the amount in controversy

exceeds $75,000, allowing for removal if complete diversity exists. See, Exhibit A. In further

support thereof, Plaintiff’s alleged damages for the at-issue incident, currently exceed $75,000.00.

See, Composite Exhibit B (Plaintiff’s medical billing records).

                                         CONCLUSION

       15.     Therefore, Defendant would ask the Court to accept the Plaintiff’s Response to

Defendant’s Request for Admissions as sufficient evidence of the amount in controversy and

would respectfully request removal of this case to Federal Court pursuant to 28 U.S.C. §1146(b),

as jurisdiction is proper because complete diversity exists and the amount in controversy exceeds

$75,000.


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via

the Florida Court’s E-Portal to Dominic R. Scavo, Esq., David D. Neiser, Esq. and Matthew A.

Dolman, Esq. at pleadings@dolmanlaw.com               and to Russell F.        Berman, Esq.       at

service@thebermanlawgroup.com on February 3, 2021.

                                              /s/ Andrew S. Bolin, Esq., BCS
                                              Andrew S. Bolin, Esquire, BCS
                                              Florida Bar No. 0569097
                                              Christie Alisca, Esquire
                                              Florida Bar No. 124020
                                              Bolin Law Group
                                              1905 E. 7th Avenue
Case 8:21-cv-00260-VMC-SPF Document 1 Filed 02/03/21 Page 4 of 4 PageID 4




                                 Tampa, FL 33605
                                 T: (813) 848-0600; F: (813) 848-0090
                                 amc@bolin-law.com
                                 jec@bolin-law.com
                                 zgj@bolin-law.com
                                 Attorneys for Defendant
